Case 4:18-cv-00824-O Document 83-1 Filed 06/09/21           Page 1 of 1 PageID 1083


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


  U.S. Pastor Council, et al.,

                        Plaintiffs,

  v.                                           Case No. 4:18-cv-00824-O

  Equal Employment Opportunity
  Commission, et al.,

                        Defendants.


       [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO
          FILE CORRECTED THIRD AMENDED COMPLAINT
       The plaintiffs’ motion for leave to file a corrected third amended complaint is
 granted. The document filed as ECF No. 84 is to be regarded as the third amended
 complaint and live pleading in this case.



                                             ____________________________________
                                             REED O’CONNOR
 Dated: _________________, 2021              UNITED STATES DISTRICT JUDGE
